                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

MICHAEL GRIFFITH and DETRICK
CURTIS CONERLY,

                Plaintiffs,                             Case Number 19-12030
v.                                                      Honorable David M. Lawson
                                                        Magistrate Judge R. Steven Whalen
PARAN, LLP,

                Defendant.
                                                /

        ORDER ADOPTING REPORT & RECOMMENDATION, OVERRULING
              PLAINTIFFS’ OBJECTIONS, AND DISMISSING CASE

        On July 9, 2019, plaintiffs Michael Griffith and Detrick Curtis Conerly, proceeding pro se,

initiated this miscellaneous proceeding by filing a document captioned as a “Registration of

Confession of Judgment in Accordance to 28 U.S.C. § 1963.” They seek to have this Court

register, via section 28 U.S.C. § 1963, a foreign judgment purportedly issued by the Court of

Common Pleas of Westmoreland County, Pennsylvania.

        The matter was referred to the assigned magistrate judge. On November 4, 2019, the

magistrate judge issued a report recommending that the Court dismiss the case for want of subject

matter jurisdiction, based on controlling circuit law holding that 28 U.S.C. § 1963 does not

authorize a federal district court to register a judgment issued by a state court. As the magistrate

judge noted, the Sixth Circuit has held that the plain language of § 1963 is “unambiguous” and

“[n]othing in the language . . . grants authority to a district court to register judgments of any courts

other than other district courts or the Court of International Trade.” Fox Painting Co. v. Nat’l

Labor Relations Bd., 16 F.3d 115, 117 (6th Cir. 1994). The plaintiffs filed objections to the report

and recommendation, and the matter now is before the Court for a fresh review.
       The filing of timely objections to a report and recommendation requires the court to “make

a de novo determination of those portions of the report or specified findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S.

667 (1980); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). This de novo review requires

the court to re-examine all of the relevant evidence previously reviewed by the magistrate judge

in order to determine whether the recommendation should be accepted, rejected, or modified in

whole or in part. 28 U.S.C. § 636(b)(1). “The filing of objections provides the district court with

the opportunity to consider the specific contentions of the parties and to correct any errors

immediately,” Walters, 638 F.2d at 950, enabling the court “to focus attention on those issues —

factual and legal — that are at the heart of the parties’ dispute,” Thomas v. Arn, 474 U.S. 140, 147

(1985). As a result, “‘[o]nly those specific objections to the magistrate’s report made to the district

court will be preserved for appellate review; making some objections but failing to raise others

will not preserve all the objections a party may have.’” McClanahan v. Comm’r of Soc. Sec., 474

F.3d 830, 837 (6th Cir. 2006) (quoting Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d

1370, 1373 (6th Cir. 1987)).

       “Federal courts are courts of limited jurisdiction” and only have “the authority to decide

cases that the Constitution and Congress have empowered them to resolve.” Ohio ex rel. Skaggs

v. Brunner, 549 F.3d 468, 474 (6th Cir. 2008). Federal district courts have original jurisdiction

over “actions arising under the Constitution, laws, or treaties of the United States,” 28 U.S.C. §

1331, and certain cases in which the citizenship of the parties is diverse, 28 U.S.C. § 1332.

However, a claim falls within this Court’s original jurisdiction under 28 U.S.C. § 1331 “only [in]

those cases in which a well-pleaded Complaint establishes either that federal law creates the cause

of action or that the plaintiff[’]s right to relief necessarily depends on resolution of a substantial




                                                 -2-
question of federal law.” Thornton v. Southwest Detroit Hosp., 895 F.2d 1131, 1133 (6th Cir.

1990). “‘If the court determines at any time that it lacks subject-matter jurisdiction, the court must

dismiss the action.’” Watson v. Cartee, 817 F.3d 299, 302-03 (6th Cir. 2016) (quoting Fed. R.

Civ. P. 12(h)(3)).

       “The authority of a federal district court to register judgments of other courts is found in

28 U.S.C. § 1963,” which provides that “‘judgment in an action for the recovery of money or

property entered in any district court or in the Court of International Trade may be registered by

filing a certified copy of such judgment in any other district . . . when the judgment has become

final . . . [and] [a] judgment so registered shall have the same effect as a judgment of the district

court of the district where registered and may be enforced in like manner.’” Fox Painting Co. v.

NLRB, 16 F.3d 115, 117 (6th Cir. 1994) (quoting 28 U.S.C. § 1963). However, “[n]othing in the

language of section 1963 grants authority to a district court to register judgments of any courts

other than other district courts or the Court of International Trade. The language is unambiguous

[, and, therefore a federal] District Court lack[s] jurisdiction to register a judgment of” any state or

other foreign court. Ibid.

       The only pertinent authority cited by the plaintiffs in support of their position that

registration of their judgment by this Court is proper is GE Betz, Inc. v. Zee Co., 718 F.3d 615 (7th

Cir. 2013). In that case, the Seventh Circuit “conclude[d] that § 1963 does not prohibit the removal

of all matters related to the registration of state-court judgments.” Id. at 625. Contrary to the

plaintiffs’ position, the Betz court did not hold that section 1963 authorizes registration of state

court judgments in federal courts. Instead, it held only that a state court case involving the

enforcement of a state court judgment could be removed to federal court where the requisites for

federal subject matter jurisdiction otherwise were satisfied. As the Betz court explained:




                                                 -3-
       In order to be enforceable by a federal court, a state-court judgment enforcement
       proceeding must still meet the other requirements for federal jurisdiction, including
       the amount in controversy and the diversity requirements under 28 U.S.C. §§ 1332
       and 1441(b) as well as the independent proceeding requirement under 28 U.S.C. §
       1441(a). We believe that the § 1441(a) independent proceeding requirement
       particularly limits the number of state-court judgments that a federal court may
       enforce, as most state-court judgment enforcement proceedings are more properly
       characterized as ancillary or supplementary suits. As a result, we expect that the
       instant matter is not the norm, but rather one of the rare judgment-enforcement
       proceedings that is sufficiently independent from the underlying state-court
       proceedings to give the federal court jurisdiction under § 1441(a).

718 F.3d at 625. The holding of Betz is inapposite because this is not a removal case, and in any

event no state court action originating in Pennsylvania properly could be removed to a federal

district court in Michigan. See 28 U.S.C. § 1441(a) (“[A]ny civil action brought in a State court

of which the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.”) (emphasis added). The plaintiffs also have

not pointed to any facts suggesting that the other requirements for the removal of an enforcement

proceeding have been met, such as establishing an independent basis for subject matter jurisdiction

on the basis of either diversity or a substantial federal question. Betz supplies no authority for this

Court to entertain a judgment registration action of this sort, and the controlling circuit law holds

that such an action is prohibited by the plain language of section 1963.

       The plaintiffs also point to the matter of Mattlar, Inc. v. JP Morgan Chase Bank, No. 13-

51344 (E.D Mich.), in which they contend that the plaintiff was allowed to register a state court

judgment via section 1963. That matter was assigned to the undersigned. However, the Court

issued no rulings in that case, and no relief was granted.            The mere fact that a similarly

inappropriate judgment registration proceeding was initiated, where the plaintiff never secured any

relief or recovery, does not support the plaintiffs’ position here.




                                                 -4-
        The magistrate judge correctly concluded that this Court has no jurisdiction to entertain

this miscellaneous registration proceeding, and the plaintiffs have not pointed to any legal

authority holding otherwise.

        Accordingly, it is ORDERED that the report and recommendation (ECF No. 9) is

ADOPTED, and the plaintiffs’ objections (ECF No. 11, 13) are OVERRULED.

        It is further ORDERED that the case is DISMISSED WITH PREJUDICE for want of

jurisdiction.

        It is further ORDERED that the plaintiffs’ motions for hearing (ECF No. 2, 12) are

DISMISSED as moot.

                                                                   s/David M. Lawson
                                                                   DAVID M. LAWSON
                                                                   United States District Judge

Date: January 16, 2020


                                         PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was
                      served upon each attorney or party of record herein by
                      electronic means or first-class U.S. mail on January 16, 2020.

                                                 s/Susan K. Pinkowski
                                                 SUSAN K. PINKOWSKI




                                                   -5-
